2AO 245C (Rev. )2:15-cr-20034-JES-DGB
                     Amended Judgment in a Criminal Case
                Sheet 1
                                                                    # 114   Page 1 of 5                                                             E-FILED
                                                                                                                       (NOTE: Identify Changes with Asterisks (*))

                                                                                                                  Friday, 15 May, 2020 06:26:35 PM
                                                                                                                      Clerk, U.S. District Court, ILCD
                                            UNITED STATES DISTRICT COURT
                                                     CENTRAL            District of       ILLINOIS

           UNITED STATES OF AMERICA                                              AMENDED JUDGMENT IN A CRIMINAL CASE
                                 V.
                                                                                 Case Number: 15-20034-001
                          Jeremy Seggebruch
                                                                                 USM Number: 20005-026
Date of Original Judgment:                1/15/2020                              Karl Bryning
(Or Date of Last Amended Judgment)                                               Defendant’s Attorney

Reason for Amendment:
G Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                G Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                 ✔Modification of Imposed Term of Imprisonment for Extraordinary and
                                                                                 G
    P. 35(b))                                                                         Compelling Reasons (18 U.S.C. § 3582(c)(1))
G Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))            G Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
G Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                   to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

                                                                                 G Direct Motion to District Court Pursuant G 28 U.S.C. § 2255 or
                                                                                   G 18 U.S.C. § 3559(c)(7)
                                                                                 G Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
G    pleaded guilty to count(s)
G   pleaded nolo contendere to count(s)
    which was accepted by the court.
✔ was found LQYLRODWLRQRIFRQGLWLRQV 9, 10, 11, 12, MC, 6
G
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                       Nature of Offense                                                            Offense Ended                  9LRODWLRQ
 18 USC §3583(e)(3)                    Opening a Line of Credit Without Approval                                     3/17/2017                     1

 18 USC §3583(e)(3)                    Handling of Cash Without Approval                                             12/31/2017                    2

  18 USC §3583(e)(3)           Participation in Federal Crop Insurance Program While Disqualified 1/1/2017               3
       The defendant is sentenced as provided in pages 2 through     5      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G    The defendant has been found not guilty on count(s)
G    Count(s)                                                 G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 5/15/2020
                                                                                Date of Imposition of Judgment
                                                                                             T+BNFT&4IBEJE

                                                                                 Signature of Judge
                                                                                 James E. Shadid                      U.S. District Judge
                                                                                 Name of Judge                                   Title of Judge
                                                                                       
                                                                                 Date
AO 245C             2:15-cr-20034-JES-DGB
          (Rev. ) Amended Judgment in a Criminal Case   # 114   Page 2 of 5
          Sheet 1A                                                                                 (NOTE: Identify Changes with Asterisks (*))

                                                                                               Judgment — Page      2         of       5
DEFENDANT: Jeremy Seggebruch
CASE NUMBER: 15-20034-001

                                        ADDITIONAL COUNTS OF CONVICTION

Title & Section               Nature of Offense                                             Offense Ended               9LRODWLRQ
18 USC §3583(e)(3)             Receiving Monetary Benefits from a USDA Program               1/1/2017                     4
                               While Disqualified
18 USC §3583(e)(3)             Law Violation: Violation of Order of Protectioin              1/21/2019                    5
18 USC §3583(e)(3)             Failure to Notify within 72 hours of having Police Contact     11/27/2019                  6
 AO 245C           2:15-cr-20034-JES-DGB
            (Rev. ) Amended Judgment in a Criminal Case#   114   Page 3 of 5
            Sheet 2 — Imprisonment                                                                         (NOTE: Identify Changes with Asterisks (*))

                                                                                                        Judgment — Page       3     of         5
 DEFENDANT: Jeremy Seggebruch
 CASE NUMBER: 15-20034-001

                                                                IMPRISONMENT

     The defendant is hereby committed to the custody of the )HGHUDO Bureau of Prisons to be imprisoned for atotal
 term of
*Time served, to be released within 24 hours of this order.




 G The court makes the following recommendations to the Bureau of Prisons:




 G The defendant is remanded to the custody of the United States Marshal.

 G The defendant shall surrender to the United States Marshal for this district:
      G     at                                      G      a.m    G    p.m.        on                                     .

      G     as notified by the United States Marshal.

 G    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

      G     before 2 p.m. on                                              .

      G     as notified by the United States Marshal.

      G     as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as follows:




      Defendant delivered on                                                            to

 at                                                        with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                              By
                                                                                               DEPUTY UNITED STATES MARSHAL
   AO 245C
                      2:15-cr-20034-JES-DGB # 114
               (Rev. ) Amended Judgment in a Criminal Case
                                                                    Page 4 of 5
               Sheet 3 — Supervised Release                                                               (NOTE: Identify Changes with Asterisks (*))

                                                                                                        Judgment—Page       4      of         5
   DEFENDANT: Jeremy Seggebruch
   CASE NUMBER: 15-20034-001
                                                           SUPERVISED RELEASE
   Upon release from imprisonment, the defendant shall be on supervised release for a term of

  7 months and 19 days, up to and including January 3, 2021



            The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
   the custody of the Bureau of Prisons.
      <RXPXVWQRWFRPPLWDQRWKHUIHGHUDOVWDWHRUORFDOFULPH
   <RXPXVWQRWXQODZIXOO\SRVVHVVDFRQWUROOHGVXEVWDQFH
   <RXPXVWUHIUDLQIURPDQ\XQODZIXOXVHRIDFRQWUROOHGVXEVWDQFH<RXPXVWVXEPLWWRRQHGUXJWHVWZLWKLQGD\VRIUHOHDVHIURP
       LPSULVRQPHQWDQGDWOHDVWWZRSHULRGLFGUXJWHVWVWKHUHDIWHUDVGHWHUPLQHGE\WKHFRXUW
               G 7KHDERYHGUXJWHVWLQJFRQGLWLRQLVVXVSHQGHGEDVHGRQWKHFRXUW VGHWHUPLQDWLRQWKDW\RX
                    SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
       G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
             UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
       G
         ✔ <RXPXVWFRRSHUDWHLQWKHFROOHFWLRQRI'1$DVGLUHFWHGE\WKHSUREDWLRQRIILFHU(check if applicable)
       G <RXPXVWFRPSO\ZLWKWKHUHTXLUHPHQWVRIWKH6H[2IIHQGHU5HJLVWUDWLRQDQG1RWLILFDWLRQ$FW 86&et seq DV
             GLUHFWHGE\WKHSUREDWLRQRIILFHUWKH%XUHDXRI3ULVRQVRUDQ\VWDWHVH[RIIHQGHUUHJLVWUDWLRQDJHQF\LQWKHORFDWLRQZKHUH\RX
             UHVLGHZRUNDUHDVWXGHQWRUZHUHFRQYLFWHGRIDTXDOLI\LQJRIIHQVH(check if applicable)
       G <RXPXVWSDUWLFLSDWHLQDQDSSURYHGSURJUDPIRUGRPHVWLFYLROHQFH(check if applicable)
            ,IWKLVMXGJPHQWLPSRVHVDILQHRUUHVWLWXWLRQLWLVDFRQGLWLRQRIVXSHUYLVHGUHOHDVHWKDWWKHGHIHQGDQWSD\LQDFFRUGDQFHZLWKWKH
    6FKHGXOHRI3D\PHQWVVKHHWRIWKLVMXGJPHQW
           The defendant must comply with the IROORZLQJ conditions


1. The defendant shall not knowingly leave the judicial district, except for Wisconsin or Indiana for work-related purposes,
without the permission of the court or probation officer.
2. The defendant shall report to the probation officer in a reasonable manner and frequency directed by the court or probation
officer.
3. The defendant shall follow the instructions of the probation officer as they relate the defendant's conditions of probation .
Any answers the defendant gives in response to the probation officer's inquiries as they relate to the defendant's conditions of
probation must be truthful. This condition does not prevent the defendant from invoking his fifth Amendment privilege
against self-incrimination.
4. The defendant shall notify the probation officer at least ten days prior, or as soon as knowledge is gained, to any
change of residence or employment.
5. The defendant shall permit a probation officer to visit him or her at home or elsewhere between the hours of 6 a.m. and
11 p.m., unless investigating a violation or in case of emergency. The defendant shall permit confiscation of any
contraband observed in plain view of the probation officer.
6.The defendant shall notify the probation officer within 72 hours of being arrested or questioned by a law enforcement
officer.
7. You shall refrain from excessive use of alcohol, as defined as the legal limit of impairment in the state in which you
are located.
8. You shall provide the U. S. Probation Office access to any requested financial information including both your business any
personal income tax returns.
AO 245C
                  2:15-cr-20034-JES-DGB # 114
           (Rev. ) Amended Judgment in a Criminal Case
                                                              Page 5 of 5
           Sheet 3A — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))

                                                                                            Judgment—Page       5      of         5
DEFENDANT: Jeremy Seggebruch
CASE NUMBER: 15-20034-001

                                   ADDITIONAL SUPERVISED RELEASE TERMS
9. You shall not incur any new debts or open any additional lines of credit in excess of $10,000 without prior approval of
the U.S. Probation Office.
10. You shall not obtain employment at any place where you will be involved in the management or handling of cash,
credit, or any other financial instruments, without prior approval of the Court and without disclosing information regarding
the federal conviction to the employer.
11. You shall be disqualified from participating in any Federal Crop Insurance program during the period of your probation.
12. You will execute an agreement to voluntary disqualification which will disqualify you from receiving any monetary or
non-monetary benefit as provided under each of the titles and programs listed in 7 USC §1515(h)(3)(B) for the period
beginning on January 1, 2017 through December 31, 2019. You will not receive any monetary or non-monetary benefits
from participation with any other individual or as part of any entity that was enrolled in the USDA program. Your name will
be added to the USDA's excluded party's list system for the period of the agreed disqualification. You agree to waive your
right to challenge the voluntary disqualification in any administrative and/or court proceeding.
13. You shall not possess firearm, ammunition, destructive device, or any other dangerous weapon.
14. You shall serve your entire term of supervised release in home confinement. The home confinement will start as soon
as possible after your supervision term begins. You shall be monitored by radio frequency monitoring technology and
shall abide by all technology requirements. You shall pay the costs of the program to the extent you are financially able to
pay. The U.S. Probation Office shall determine your ability to pay and any schedule for payment, subject to the court’s
review upon request.
15. Defendant shall not violate any orders of protection against him.
16. Defendant is required to contact his probation officer within 24 hours of his release (or Monday, if his probation officer
is not available until that time) and sign an acknowledgement of the conditions of his supervised release.
17. Upon his release, Defendant Seggebruch shall IMMEDIATELY return to his proposed release residence in Paxton,
Illinois to begin his term of supervised release.
